              Case 1:20-cv-01281-UNA Document 22 Filed 06/16/20 Page 1 of 3                               FILED
                                                                                                                6/16/2020
                                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                                     Court for the District of Columbia
                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


ANDREW U.D. STRAW,                                      )
                                                        )
                  Plaintiff,                            )
                                                        )
         v.                                             )        Civil Action No. 1:20-cv-01281 (UNA)
                                                        )
SCOTT S. HARRIS, et al.,                                )
                                                        )
                   Defendants.                          )

                                         MEMORANDUM OPINION

         On May 15, 2020, the United States District Court for the Western District of Washington

transferred this matter to this court. Plaintiff originally sued the United States, the Clerk of the

United States Supreme Court, and a Supreme Court case analyst. Prior to transfer, the transferring

court dismissed all claims against the United States, leaving only the claims relating to the two

individual defendants. The transferring court also granted plaintiff’s application for leave to

proceed in forma pauperis. Subsequent to transfer, plaintiff filed a motion to amend complaint

with a concomitant amended complaint attached thereto. He has also filed a motion for summary

judgment, motion for service of summonses, and motion to transfer this matter to the United States

District Court for the District of Hawaii. 1

         Plaintiff takes issue with defendants’ alleged refusal to accept for filing a motion for

rehearing related to plaintiff’s challenge to attorney disciplinary proceedings in the State of

Indiana. As a result, plaintiff believes that defendants violated the ADA and infringed on his First

and Fifth Amendment rights. He also brings claims pursuant to the Federal Tort Claims Act. He

requests compensatory and punitive damages and declaratory relief.


1
 Plaintiff does not argue that this venue is improper, rather, he seeks transfer of this case solely for his own personal
convenience. The Court finds his argument unavailing.
         Case 1:20-cv-01281-UNA Document 22 Filed 06/16/20 Page 2 of 3




       First, plaintiff’s Bivens claims must fail. A court is immune from a damages suit for actions

taken in the performance of its duties. Mireles v. Waco, 502 U.S. 9, 11 (1991). Likewise, court

staff are also subject to immunity.      Staff, like judges, are immune from damage suits for

performance of tasks that are an integral part of the judicial process.” Sindram v. Suda, 986 F.2d

1459, 1460 (D.C. Cir. 1993); see also Roth v. King, 449 F.3d 1272, 1287 (D.C. Cir. 2006) (“It is

well established that judicial immunity ‘extends to other officers of government whose duties are

related to the judicial process.’ ”) (quoting Barr v. Matteo, 360 U.S. 564, 569 (1959)); Hester v.

Dickerson, 576 F. Supp. 2d 60, 62 (D.D.C. 2008) (absolute judicial immunity extends to clerks of

the court) (citations omitted). If immunity were not extended to staff performing judicially related

tasks, “courts would face the danger that disappointed litigants, blocked by the doctrine of absolute

immunity from suing the judge directly would vent their wrath on clerks, court reporters, and other

judicial adjuncts.” Sindram, 986 F.2d at 1461 (citations omitted); see also Reddy v. O'Connor,

520 F. Supp. 2d 124, 130 (D.D.C. 2007) (holding that a “deputy clerk's alleged refusal to file

documents [the] plaintiff submitted” was an action “quintessentially ‘judicial’ in nature because

[it was] an integral part of the judicial process.”). Therefore, defendants are entitled to immunity

and plaintiff has failed to state a claim upon which relief may be granted.

       The ADA, moreover, does not generally apply to the federal government. See Emrit v. Nat'l

Institutes of Health, 157 F. Supp. 3d 52, 56 n.3 (D.D.C. 2016), (citing 42 U.S.C. § 12111(2),

(5)(B)(i)). Plaintiff has also failed to properly plead that he is disabled pursuant to the ADA. See

Singh v. Geo. Wash. Univ. School of Medicine and Health Sciences, 597 F. Supp. 2d 89, 94–5

(D.D.C. 2009).

       Last, the transferring court found that plaintiff’s FTCA claims have not yet been exhausted.

See Apr. 28, 2020 Ord. , ECF No. 16, at 2 (“Any FTCA claim is therefore premature.”) (citing 28
            Case 1:20-cv-01281-UNA Document 22 Filed 06/16/20 Page 3 of 3




U.S.C. § 2675(a) and McNeil v. U.S., 508 U.S. 106, 113 (1993)). Plaintiff attempts to remedy this

defect by amending his complaint, 2 now additionally attesting that he has exhausted these claims

by making “an FTCA claim to the U.S. Supreme Court which was denied.” Plaintiff is mistaken

that undertaking such action serves to exhaust his claims.

          In order to exhaust administrative remedies under the FTCA, a plaintiff must have

presented the agency with (1) a written statement sufficiently describing the injury to enable the

agency to begin its own investigation and (2) a sum-certain damages claim, and the agency must

have either denied the claim in writing or failed to provide a final disposition within six months of

the filing of the claim. See GAF Corp. v. United States, 818 F.2d 901, 905 (D.C. Cir. 1987). The

FTCA bars claimants from suit until they have exhausted their administrative remedies. McNeil,

508 U.S. at 113 (1993); see also 28 U.S.C. § 2675(a) (“[a]n action shall not be instituted upon a

claim against the United States . . . unless the claimant shall have first presented the claim to the

appropriate Federal agency.”). This exhaustion requirement is jurisdictional. GAF Corp., 818 F.2d

at 904.

          Accordingly, this case is dismissed pursuant to for want of subject matter jurisdiction, see

Fed. R. Civ. P. 12(h)(3), and failure to state a claim upon which relief may be granted, see 28

U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s motions will all be denied.



                                                           __________/s/_____________
                                                               Emmet G. Sullivan
                                                            United States District Judge

DATE: June 16, 2020




2
 Leave to amend will not be granted when amendment would be futile. See Richardson v. United States, 193 F.3d
545, 548–49 (D.C. Cir. 1999) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).
